Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 03/08/2021, in which, claim(s) 1-7 is/are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Judson on 05/25/2021 at 214.939.7659.
The application has been amended as follows:
1.    (currently amended) A method of protecting a cloud database located at a database server and accessible from a database client, wherein the database client communicates with the database server over a database protocol, comprising:
intercepting a communication associated with a database session, the database session being directed to the database server;
determine whether a hostname or network address associated with the communication has been previously seen; 
upon a determination that the hostname or network address has not been previously seen, enter a first mode of operation and evaluating whether [a] the hostname or network address 
when the hostname or network address 

3.    (currently amended) The method as described in claim 1 further including:
determining whether the hostname or the network address has been previously seen;
upon a determination that the hostname or the network address has not been previously seen, entering a proxy first mode of operation is a proxy mode carried out for a configurable number of login packets associated with the database session and performing the evaluating operation.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, the prior art of record (Crume (Pub. No.: US 2012/0185938 A1; hereinafter Primary Reference) in view Rodniansky (Pub. No.: US 2016/0036841 A1; Secondary Reference)) does not disclose:
 “determine whether a hostname or network address associated with the communication has been previously seen; 
upon a determination that the hostname or network address has not been previously seen, enter a first mode of operation and evaluate whether the hostname or network address is located in or derivable from database protocol-specific artifacts in a database protocol packet associated with the database session…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses defending against man in the middle (MITM) attacks directed at a target server.  A system is provided that includes an activity recording system that records an incoming IP address, userid, and time of each session occurring with the target server; an activity analysis system that identifies suspect IP addresses by determining if an unacceptable number of sessions are occurring from a single incoming IP address during a predefined time period; and a countermeasure system for taking action against suspect IP addresses. Similarly, the secondary reference discloses performing forensic database security operations to verify database query integrity.  A database protocol packet is intercepted, inspected and then processed by an external database security mechanism (EDSM) system to extract a database query.  The database query is then processed with a secret key to generate a first keyed-hash message authentication code (HMAC) value, which is then .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432